       Case 3:19-cv-00033-HTW-LGI Document 78 Filed 03/31/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 JOHNNY LEE BROWN                                                                    PLAINTIFF

 vs.                                             CIVIL ACTION No.: 3:19-CV-33-HTW-LGI

 MIKE LEE, in his official and
 individual capacities as SHERIFF
 OF SCOTT COUNTY, MISSISSIPPI, et al.                                             DEFENDANTS

                                              ORDER

       BEFORE THIS COURT is a Motion for Judgment on the Pleadings [Docket no. 52], filed

by defendant Sheriff Jackie Knight (hereinafter referred to as “Sheriff Knight”). Sheriff Knight

asks this court for an order dismissing the following various claims against him: equal protection

violation; Title 42 U.S.C. § 1983 conspiracy; Title 42 U.S.C. § 1985 conspiracy; First Amendment

violation; Title 42 U.S.C. § 1983 illegal search and/or seizure violation; denial of due process

under the Fourteenth Amendment of the United States Constitution; denial of counsel in violation

of the Sixth Amendment of the United States Constitution; Title 42 U.S.C. § 1983 bystander

liability; various Racketeer Influenced and Corrupt Organizations Act (hereinafter referred to as

“RICO”); a Monell claim; a Mississippi state law claim for intentional infliction of emotional

distress; and a Mississippi state law claim for assault and battery.

       According to Sheriff Knight, plaintiff failed to allege any facts which support a finding that

he acted unconstitutionally toward plaintiff. Sheriff Knight also says that plaintiff failed to plead

any of the above-mentioned causes of action against himself with particularity.

       Plaintiff responds that “[p]laintiff only asserts prospective, injunctive/declaratory relief

against [Sheriff] Knight”. Plaintiff also responds that “[p]laintiff concedes he does not seek to

recover monetary damages for any claim against [Sheriff] Knight.” According to plaintiff, he



                                                  1
      Case 3:19-cv-00033-HTW-LGI Document 78 Filed 03/31/21 Page 2 of 2




“seeks injunctive relief prohibiting [Sheriff] Knight from violating Plaintiff’s constitutional

liberties with respect to [allegedly] retaliatory criminal charges that have been brought against

[plaintiff] in Newton County[, Mississippi].”

       Sheriff Knight did not make any specific argument against the injunctive, prospective relief

that plaintiff is seeking. Plaintiff effectively conceded Sheriff Knight’s motion for judgment on

the pleadings. Accordingly, this court finds Sheriff Knight’s Motion for Judgment on the Pleadings

[Docket no. 52] well-taken and should be granted.

       IT IS, THEREFORE, ORDERED that Sheriff Knight’s Motion for Judgment on the

Pleadings [Docket no. 52] is hereby GRANTED.

       IT IS FURTHER ORDERED that all claims for monetary damages are hereby

DISMISSED WITH PREJUDICE.

       IT IS FINALLY ORDERED that plaintiff shall file a more definite statement about

the factual and legal basis for the injunctive, prospective relief that plaintiff is seeking.

Plaintiff must file his statement within fourteen (14) days of the date of this order.

       SO ORDERED this the 31st day of March, 2021.

                                     s/ HENRY T. WINGATE
                                     UNITED STATES DISTRICT COURT JUDGE




                                                2
